Case 2:16-cr-20010-PKH Document 29                 Filed 10/08/20 Page 1 of 2 PageID #: 117




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

   v.                                      No. 2:16-CR-20010

MICHAEL DALE ROBINSON                                                                 DEFENDANT

                                              ORDER

        Before the Court is Defendant Michael Robinson’s motion (Doc. 27) for early termination

of his supervised release. The Government does not oppose the motion (Doc. 28). The motion

will be granted.

        Title 18 U.S.C. § 3583(e)(1) allows the Court to terminate supervised release if, after a

consideration of the sentencing factors set out in 18 U.S.C. § 3553(a), the Court is satisfied that

such action is warranted by the conduct of the defendant and in the interest of justice.

        Mr. Robinson pled guilty to possession with intent to distribute methamphetamine and was

sentenced to a term of 37 months’ imprisonment followed by a term of supervised release of 3

years. Mr. Robinson’s term of supervised release began on December 12, 2018 after his release

from the Bureau of Prisons. At the time he filed this motion (Doc. 27), Mr. Robinson had

approximately 1 year and 2 months of his supervised release remaining.

        Mr. Robinson requests that the Court terminate his remaining term of supervised release

so he can spend more time with his family and promote his organization, the Committee for Social

Advancement-Fort Smith. The mission of this organization is “to build a platform that will help

reduce the spread of asymptomatic racism and income inequality that exists in our community.”

Mr. Robinson’s supervising United States Probation Officer has confirmed that he has not violated

the conditions of his supervised release and that the Probation Office has identified no further steps



                                                  1
Case 2:16-cr-20010-PKH Document 29               Filed 10/08/20 Page 2 of 2 PageID #: 118




it believes Mr. Robinson should take to promote his reintegration into society. (Doc. 28, p. 2).

Accordingly, it is the Court’s view that early termination is warranted by Mr. Robinson’s conduct

and the interest of justice.

        IT IS THEREFORE ORDERED that Defendant Michael Robinson’s motion (Doc. 27) is

GRANTED.

        IT IS SO ORDERED this 8th day of October, 2020.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE




                                               2
